20-1357-cr
United States v. Harris

                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 28th day of September, two thousand twenty-one.

PRESENT:            JON O. NEWMAN,
                    JOSÉ A. CABRANES,
                    RICHARD C. WESLEY,
                                 Circuit Judges.


UNITED STATES OF AMERICA,

                           Appellee,                      20-1357-cr

                           v.

ANTHONY HARRIS AKA ANTHONY D. HARRIS,
AKA ANTHONY BREWER, AKA DEVINE HARRIS,
AKA DEVINE ANTHONY HARRIS,


                           Defendant-Appellant.



FOR APPELLEE:                                          Amanda S. Oakes and Sandra S. Glover,
                                                       Assistant United States Attorneys, for
                                                       Leonard C. Boyle, Acting United States
                                                       Attorney for the District of Connecticut,
                                                       New Haven, CT.

FOR DEFENDANT-APPELLANT:                               Georgia J. Hinde, Law Office of Georgia
                                                       J. Hinde, New York, NY.

                                                   1
       Appeal from an amended judgment, entered April 17, 2020, by the United States District
Court for the District of Connecticut (Robert N. Chatigny, Judge), together with an amended order
entered April 13, 2020.

       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the amended judgment of the District Court be and hereby
is AFFIRMED.

        Defendant-Appellant Anthony Harris challenges his amended sentence, which was imposed
by the United States District Court for the District of Connecticut after granting Harris’s motion for
a sentence reduction under Section 404 of the First Step Act of 2018. 1 We assume the parties’
familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

        Procedural history

        In 2006 Harris was convicted of possession with the intent to distribute and to distribute
five or more grams of cocaine base or “crack cocaine,” in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B)(iii) (Count One) as well as several firearm offenses (Counts Two and Three). 2 The
District Court originally sentenced Harris principally to a term of 240 months of imprisonment on
Count One; a consecutive term of 60 months of imprisonment on Count Two; and 180 months of
imprisonment on Count Three, to run concurrent with the term imposed for Count One, for a total
term of imprisonment of 300 months, followed by an eight-year term of supervised release.

        In 2019, Harris moved for a reduction of his sentence for Count One pursuant to Section
404(b) of the First Step Act. In 2020, after determining that Harris was eligible for resentencing on
Count One, the District Court reduced his term of imprisonment by 40 months and his term of
supervised release by two years, and entered an amended judgment of conviction and sentence.
Harris timely appealed.

        Discussion

        On appeal Harris seeks a greater reduction of the sentence for Count One. The parties do
not dispute Harris’s eligibility for resentencing on Count One under Section 404(b) of the First Step




        1  Pub. L. 115-391, 132 Stat. 5194 (2018).
        2  Harris was convicted of carrying and possession of a firearm during and in relation to a drug
trafficking offense, in violation of 18 U.S.C. § 924(c)(1) (Count Two) and possession of a firearm as a
convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1) (Count Three). The Government also filed a
prior felony information under 21 U.S.C. § 851 based on Harris’s 1992 conviction for a violation of Conn.
Gen. Stat. § 21a-277(a).

                                                      2
Act. 3 The primary point of contention is whether the District Court abused its discretion by failing
to reduce Harris’s sentence for Count One by more than 40 months. “We typically review the denial
of a motion for a discretionary sentence reduction for abuse of discretion” 4 and we see no reason
why that same standard of review should not similarly apply where a district court has chosen to
exercise its discretion to reduce a defendant’s sentence. 5

         Harris principally argues that the District Court was required to apply new case law
pertaining to his prior conviction for a felony drug offense, which had triggered a sentencing
enhancement under 21 U.S.C. § 841(b)(1)(B) for Count One as well as the career offender
classification under § 4B1.1(a) of the United States Sentencing Guidelines (“Guidelines”). 6 Harris
thus seeks remand for, effectively, a plenary resentencing on Count One.

        Insofar as Harris contends that a plenary resentencing is required or that the District Court
should have reassessed all aspects of the applicable Guidelines range in resentencing him, his
argument cannot succeed in light of our decision in United States v. Moore, 975 F.3d 84 (2d Cir. 2020).
In Moore, the defendant argued that under the First Step Act, the district court was required to
consider the impact of an intervening decision, United States v. Townsend, 897 F.3d 66 (2d Cir. 2018),
which would have precluded his classification as a career offender under the Guidelines. But we
rejected that argument, explaining that “the First Step Act provides a ‘limited procedural vehicle’ and
expresses no requirement ‘to broadly revisit every aspect of a criminal sentence,’” such as new
Guidelines provisions or new judicial interpretations of existing Guidelines. 7 We thus held that the


        3  “A district court considering a motion for a sentence reduction under the First Step Act must
conduct a two-part inquiry. First, the court must determine whether the defendant is eligible for a reduction.
Second, if the defendant is eligible, the court must determine whether, and to what extent, to exercise its
discretion to reduce the sentence.” United States v. Moore, 975 F.3d 84, 89 (2d Cir. 2020).
         4 Id. at 88.

         5 See First Step Act, Pub. L. 115-319, § 404(b), 132 Stat. at 5222 (“A court that imposed a sentence

for a covered offense may . . . impose a reduced sentence. . . .” (emphasis added)); cf. Moore, 975 F.3d at 89
(explaining that even if a district court determines a defendant is eligible for a sentence reduction under the
First Step Act, “the court must [still] determine whether, and to what extent, to exercise its discretion to
reduce the sentence.”); United States v. Johnson (Davis), 961 F.3d 181, 191 (2d Cir. 2020) (holding that “Section
404 relief is discretionary . . . and a district judge may exercise that discretion to deny relief where
appropriate”) (emphasis added); United States v. Redden, 850 F. App’x 121, 123 (2d Cir. 2021) (non-published
summary order) (explaining that the district court “was not required to grant [the defendant]’s [First Step Act]
motion simply because he was eligible for a reduction”); United States v. Thomas, 827 F. App’x 63, 66 (2d Cir.
2020) (non-published summary order) (where the district court made clear that it would not exercise its
discretion to reduce Thomas’s sentence further in any event, “identif[ing] no abuse of discretion in this
decision”).
         6 At the time of his 2006 conviction, a defendant like Harris, who had “a prior conviction for a

felony drug offense,” faced an enhanced mandatory minimum sentence of ten years of imprisonment for
Count One under 21 U.S.C. § 841(b)(1)(B).
         7 United States v. Moyhernandez, 5 F.4th 195, 202 (2d Cir. 2021) (quoting Moore, 975 F.3d at 92); see also

id. (quoting Moore as explaining that “all that § 404(b) instructs a district court to do is to determine the impact

                                                         3
First Step Act neither “require[s] . . . a plenary resentencing” nor “obligate[s] a district court to
recalculate an eligible defendant's Guidelines range, except to account for those changes that flow
from Sections 2 and 3 of the Fair Sentencing Act.” 8

          That is exactly what the District Court did when it resentenced Harris on Count One
pursuant to § 404(b) of the First Step Act. 9 Because the District Court was not obligated to
reconsider any sentencing decisions beyond those directly impacted by the Fair Sentencing Act, the
District Court was not required to consider the impact of any intervening case law, such as United
States v. Savage, 542 F.3d 959 (2d Cir. 2008), on Harris’s Guidelines calculation. 10 Accordingly, we
cannot conclude that the District Court erred in concluding that Harris was not entitled to plenary
resentencing when it reduced Harris’s sentence for Count One by 40 months.

                                              CONCLUSION

        We have reviewed all of the arguments raised by Harris on appeal, both in his counseled
brief and his pro se supplemental brief, Doc. 71, and find them to be without merit. For the
foregoing reasons, we AFFIRM the amended judgment of the District Court.


                                                            FOR THE COURT:
                                                            Catherine O’Hagan Wolfe, Clerk




of Sections 2 and 3 of the Fair Sentencing Act”); United States v. Bryant, 991 F.3d 452, 457–58 (2d Cir. 2021)
(per curiam) (concluding that, under Moore, the district court had no obligation to apply a change in the law
that did not “flow from Sections 2 and 3 of the Fair Sentencing Act”).
         8 Moore, 975 F.3d at 93.

         9 It is true that the District Court did not have the benefit of our decision in Moore when it

resentenced Harris pursuant to Section 404(b) of the First Step Act. But the District Court’s resentencing of
Harris was nevertheless consistent with that decision.
         10 See Moore, 975 F.3d at 90.


                                                       4